Citation Nr: 1144846	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for diabetes mellitus with seizures.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned Veterans Law Judge on September 19, 2011.  A copy of the hearing transcript has been associated with the file.

(The decision below addresses the application to reopen a claim of service connection for diabetes mellitus with seizures.  The underlying question of entitlement to service connection is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  An August 1998 rating decision denied a claim for service connection for diabetes mellitus with seizures; the Veteran did not appeal.

2.  Evidence received since August 1998 includes relevant service department records that had previously been unavailable.



CONCLUSIONS OF LAW

1.  An August 1998 RO decision that denied a claim for service connection for diabetes mellitus with seizures is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  Reconsideration of the claim that was pending in August 1998 is required because of the receipt of relevant service department records.  38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for diabetes mellitus with seizures was initially denied by rating decision dated in August 1998, on the grounds that there was no evidence of diabetes or a seizure disorder during service or within the first post-service year.  There was no appeal filed, so that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

An application to reopen the claim was filed in May 2007.  In support of his claim, the Veteran submitted VA clinical notes reflecting diagnoses of diabetes mellitus and treatment for seizures.  VA has also received service treatment records from Bethesda Naval Hospital, dated in January and February 1980, reflecting reports of episodes of loss of consciousness with visual symptoms and lightheadedness.  A January 31, 1980, record shows elevated glucose level of 144.

At any time after VA issues a decision, if relevant service department records are received that had not been previously associated with the claims file, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Such records include service records related to a claimed in-service event, injury, or disease.  Id.  

On review, the record now contains medical evidence of elevated glucose levels during service and reports of episodes involving lightheadedness and loss of consciousness.  This newly received evidence relates directly to the question of whether the Veteran may have exhibited symptoms of diabetes and/or a seizure disorder during service.  See 38 C.F.R. § 3.156(c), 4.125(a).  Therefore, in accordance with the provisions of 38 C.F.R. § 3.156(c) the claim must be reconsidered.  


ORDER

The claim of service connection for diabetes mellitus with seizures must be reconsidered notwithstanding the 1998 rating decision, and to this limited extent, the appeal of this issue is granted.  


REMAND

With the exception of the hospital records mentioned above, the Veteran's service treatment records from his period of active duty have not been associated with the claims folder.  Although the RO issued a formal finding on the unavailability of the Veteran's service treatment records in April 2010, it has made little effort to assist the Veteran in reconstructing his file.  Specifically, the Veteran was not asked to provide NA Forms 13055 and 13075, which are used to reconstruct missing service treatment records and personnel files.  In addition, the Veteran stated during an August 2009 informal conference that he was treated for seizure-like episodes at MCRD San Diego, Subic Bay, Philippines, and MCDEC Quantico.  Although a formal finding on the unavailability of the Veteran's Subic Bay records has been issued, there was no effort to obtain any treatment records from the identified facilities at San Diego or Quantico.  Upon remand, additional measures should be taken in an attempt to find or reconstruct the Veteran's service treatment records and to assist in the development of his claim.

The Veteran received a VA diabetes examination in January 2010.  The examiner noted that hypoglycemia was a possible explanation for the Veteran's seizure-like episodes, "however other causes in the differential diagnosis noted above are more likely."  The examiner did not provide an appropriate rationale for his statement that hypoglycemia was a less than likely cause for the Veteran's spells, in light of the multiple post-service clinical notes reflecting that hypoglycemia could not be definitively ruled out as the cause of these episodes.  Similar evidence was received subsequent to the examination, including a December 1989 nursing note reflecting several low blood sugar values.  The evidence also contains a record of a November 1990 glucose tolerance test, the results of which are uninterpreted.  Thus, upon remand, the matter should be referred to the January 2010 examiner, if available, for clarification of his previous opinion and interpretation of the November 1990 glucose tolerance test findings, if possible.  

In addition, post-service treatment records from the VA Medical Center (VAMC) in Minneapolis, Minnesota, have been obtained dating from 1989 to September 2007.  During his hearing before the Board, the Veteran testified that he receives regular treatment at this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his active duty military service, and should discuss as many episodes of seizures and treatment for symptoms of diabetes as he can recall.  He should include his full unit designation, the name and location of any facility where he was treated, the dates and length of his treatment, and any other information that may assist VA in locating relevant medical records.  

Once the information is received, forward it to the NPRC and/or the U.S. Army Joint Services Records Research Center so that a search of alternative sources can be undertaken.  Requests should also be made to MCRD San Diego and MCDEC Quantico for any records of the Veteran's treatment for symptoms typical of diabetes or seizures during his period of active service.  If the Veteran is able to identify any other facilities at which he was treated for symptoms of diabetes or seizures, a request should also be made of those facilities for any records of his treatment.

2.  Contact the Minneapolis VAMC and request that all records of the Veteran's treatment at that facility since September 2007 be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the aforementioned development has been completed, return the claims folder to the January 2010 VA examiner, if available, for review.  The examiner is requested to provide an opinion as to the medical probabilities that the Veteran's episodes of loss of consciousness and lightheadedness during service (with elevated glucose reading) represented the onset of diabetes mellitus.  The examiner is also asked to interpret the findings from the November 1990 glucose tolerance test and comment on their significance.  The examiner must provide specific reasons and bases for any opinion rendered, and reconcile his opinion with the post-service medical evidence indicating that hypoglycemia could not be ruled out as a cause of the Veteran's episodes.

If the examiner concludes that diabetes and/or a seizure disorder antedated the Veteran's service, he should then comment on whether it was worsened beyond the normal progression of the disease as a result of events in service.  All evidence pointing to a pre-existing disease and any progression of the disease during service should be specifically identified.  The examiner should comment on whether such evidence unmistakably shows a disorder prior to service that was not worsened during service.

If the examiner determines that he cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

4.  After the above has been completed, re-adjudicate the issue on appeal.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


